 Case 2:20-cv-01601-JS-ARL Document 1 Filed 03/30/20 Page 1 of 7 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
U.S. EQUAL EMPLOYMENT                                        :
OPPORTUNITY                                                  : Civil Action No. 20-cv-1601
COMMISSION,                                                  : ECF CASE
                                                             :
                                                             :
                                                             : COMPLAINT
                           Plaintiff,                        :
                                                             : JURY TRIAL DEMANDED
                                                             :
                                                             :
                  v.                                         :
                                                             :
                                                             :
ICON BURGER ACQUISITION, LLC d/b/a :
SMASHBURGER,                                                 :
                                                             :
                           Defendant.                        :
------------------------------------------------------------ x


                                  NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of race, and to provide

appropriate relief to an individual who was adversely affected by such practices (“Aggrieved

Individual”). As alleged with greater particularity in paragraph 14 below, Defendant Icon

Burger Acquisition, LLC d/b/a Smashburger subjected the Aggrieved Individual to harassment

because of his race.

                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§§ 2000e-5(f)(1) and (3) (“Title

VII”) and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.



                                                 1
 Case 2:20-cv-01601-JS-ARL Document 1 Filed 03/30/20 Page 2 of 7 PageID #: 2




       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Eastern District of New York.

                                            PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

       4.      At all relevant times, Defendant has continuously been doing business in the State

of New York, and has continuously had at least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g) and (h).

                              ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, the Aggrieved

Individual filed EEOC Charge No. 520-2019-02871 with the Commission alleging violations of

Title VII by Defendant.

       7.      The Commission investigated the charge.

       8.      On October 31, 2019, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that Defendant violated of Title VII by

subjecting the Aggrieved Individual to a hostile work environment because of his race.

       9.      The Commission invited Defendant to join with the Commission in informal

methods of conciliation to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.




                                                 2
 Case 2:20-cv-01601-JS-ARL Document 1 Filed 03/30/20 Page 3 of 7 PageID #: 3




       10.      The Commission engaged in communications with Defendant to provide

Defendant the opportunity to remedy the discriminatory practices described in the Letter of

Determination.

       11.      The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       12.      On January 22, 2020, the Commission issued to Defendant a Notice of Failure of

Conciliation.

       13.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                        STATEMENT OF CLAIMS

       14.      Beginning on or about April 2018, Defendant has engaged in unlawful

employment practices in violation of Section 703 of Title VII, 42 U.S.C. § 2000(e)-2, when it

subjected the Aggrieved Individual to a hostile work environment because of his race.

Specifically:

                (a) The Aggrieved Individual, who is African-American, has worked for

       Defendant in its Hicksville restaurant since 2014.

                (b) On or about April 9, 2018, Defendant hired Maria Yelanevitch as the General

       Manager of the Hicksville restaurant;

                (c) Soon after she was hired Yelanevitch began to subject the Aggrieved

       Individual to abusive treatment on a regular basis.

                (d) In addition to yelling at the Aggrieved Individual frequently, calling him an

       idiot, and being overly critical of his performance, Yelanevitch frequently referred to him

       using racial slurs. Yelanevitch frequently called the Aggrieved Individual as

       “chimpanzee” or “monkey” and say things like “you look like a monkey with your big




                                                  3
 Case 2:20-cv-01601-JS-ARL Document 1 Filed 03/30/20 Page 4 of 7 PageID #: 4




       nose.” Yelanevitch also repeatedly used the word “nigger” in the workplace, sometimes

       directed at the Aggrieved Individual.

               (e) Yelanevitch also repeatedly used racial slurs to say negative things about the

       Aggrieved Individual to his girlfriend, who is white and also worked at the Hicksville

       restaurant. For example, Yelanevitch often refered to him as a “chimpanzee” in

       conversations or asked her things like “how can you be with him when he looks like a

       monkey?”

               (f) Yelanevitch engaged in these behaviors frequently for the approximately ten

       months that she worked with the Aggrieved Individual.

               (g) The Aggrieved Individual objected to this behavior by reporting it to

       Defendant’s District Manager, on more than one occasion, but the reports were never

       taken seriously and Yelanevitch’s behavior towards the Aggrieved Individual was not

       corrected.

               (h) Due, in part to her animus, Yelanevitch succeeded in getting the Aggrieved

       Individual transferred to another Smashburger location that was much farther from his

       home.

       15.     The effect of the practices complained of in paragraph 14 above has been to

deprive the Aggrieved Individual of equal employment opportunities and otherwise adversely

affect his status as an employee, because of his race.

       16.     The unlawful employment practices complained of in paragraph 14 above were

intentional.




                                                 4
  Case 2:20-cv-01601-JS-ARL Document 1 Filed 03/30/20 Page 5 of 7 PageID #: 5




            17.    The unlawful employment practices complained of in paragraph 14 above have

been done with malice or with reckless indifference to the federally protected rights of the

Aggrieved Individual.



                                            PRAYER FOR RELIEF

            Wherefore, the Commission respectfully requests that this Court:

            A.     Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from engaging in

discrimination or harassment on the basis of race.

            B.     Order Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for black employees and which eradicate the

effects of its past and present unlawful employment practices.

            C.     Order Defendant to make the Aggrieved Individual whole by providing

compensation for past and future nonpecuniary losses resulting from the unlawful practices

complained of in paragraphs 14 above, including emotional pain, suffering, inconvenience, loss

of enjoyment of life, and humiliation, in amounts to be determined at trial.

            D.     Order Defendant to make the Aggrieved Individual whole by providing

compensation for past and future pecuniary losses resulting from the unlawful practices

complained of in paragraphs 14 above, in amounts to be determined at trial.

            E.     Order Defendant to pay the Aggrieved Individual punitive damages for its

malicious and reckless conduct, as described in paragraph 14 above, in amounts to be determined

at trial.




                                                    5
 Case 2:20-cv-01601-JS-ARL Document 1 Filed 03/30/20 Page 6 of 7 PageID #: 6




        F.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        G.     Award the Commission its costs of this action.



                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.

Dated: March _ 2020
       New York, New York

                                                     Sharon Fast Gustafson
                                                     General Counsel

                                                     Jams L. Lee
                                                     Deputy General Counsel

                                                     Gwendolyn Reams
                                                     Associate General Counsel

                                                     EQUAL EMPLOYMENT OPPORTUNITY
                                                     COMMISSION
                                                     131 M Street, N.E.
                                                     Washington D.C. 20507


                                                     Jeffrey Burstein
                                                     Regional Attorney

                                                     Nora Curtin
                                                     Supervisory Trial Attorney



                                                     /s/ Sebastian Riccardi
                                                     Sebastian Riccardi
                                                     Trial Attorney

                                                     EQUAL EMPLOYMENT OPPORTUNITY
                                                     COMMISSION
                                                     New York District Office
                                                     33 Whitehall Street, 5th Floor



                                                 6
Case 2:20-cv-01601-JS-ARL Document 1 Filed 03/30/20 Page 7 of 7 PageID #: 7




                                         New York, NY 10004-2112
                                         Telephone: (929) 506-5340
                                         Facsimile: (212) 336-3623




                                     7
